Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 - 6, 10 - 11,13 -15,17 - 19, 36 - 40, and 45 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over US20130327250, further in view of US4537634.
Regarding claims 1-2, 4 - 6, 13-15, 17-19, 36, and 40, US20130327250 discloses that binder compositions may be used in methods of binding fibers to make the fiber-containing composites. The fiber-containing composites may include fibers of one or more types, such as glass fibers, carbon fibers, and organic polymer fibers, among other types of fibers. The binder compositions used to make the composites may include a reducing sugar and a reaction product of a urea compound and an aldehyde-containing compound as described above. The methods may include the step of applying the binder composition to a mat of woven or non-woven fibers to make a curable binder-fiber amalgam. The curable amalgam is then cured to form the fiber-containing composite of fibers bound together by the cured binder ([0035]). The catalyst (or combination of catalysts) in the binder composition may have a range from about 1 wt. % to about 20 wt. % of the composition. The catalyst includes sulfuric acid, phosphoric acid, hydrochloric acid, nitric acid, sulfonic acid compounds ([0026-0027]). US20130327250 discloses that the cured binder may be present as a secure coating on the fiber mat at a concentration of approximately 0.5 to 50 percent by weight of the composition ([0029]. Therefore, the fiber content is about 50-95%. The pH of the binder compositions may vary depending upon the types and relative concentrations of the components used. Typically the pH of the binder compositions are slightly acidic to alkaline with a pH range of about 6 to 8 (e.g., 6.5 to 7.5) ([0028]). The step of applying the binder composition to the fibers may be done by a variety of techniques including spraying, spin-curtain coating, curtain coating, and dipping-roll coating. The composition can be applied to freshly-formed fibers, or to fibers that have been cooled and processed (e.g., cut, coated, sized, etc.). The binder may be provided to the applicator as a premixed composition or may be supplied to the applicator in separate solutions for the crosslinking agent and the reducing sugar component. In some instances where the binder composition includes a solvent, a portion or all of the solvent may be removed from the composition before or after its application on the fibers. The step of curing the binder composition may include exposing the composition applied to the fibers to an environment conducive to curing. For example, the curable amalgam of fibers and binder composition may be heated to a binder curing temperature. Exemplary binder curing temperatures may include a temperature range from 100.degree. C. to 250.degree. C. The curing amalgam may be heated to the curing temperature for a period of 1 minute to 100 minutes (e.g., 20 minutes)([0036-0037]). The fiber-containing composites may take a variety of forms, for example construction materials including piping insulation, duct boards (e.g., air duct boards), and building insulation, reinforcement scrim, and roofing membranes, among other construction materials. Additional examples may include loose-fill blown insulation, duct liner, duct wrap, flexible duct media, pipe insulation, tank insulation, rigid plenum liner, textile duct liner insulation, equipment liner, oven insulation, elevated temperature board, elevated temperature wrap, elevated temperature panel, insulation batts and rolls, heavy density batt insulation, light density batt insulation, exterior foundation insulation board, and marine hull insulation, among other materials. The composites can also find use in printed circuit boards, battery separators, and filter stock, among other applications ([0030] and [0038]). 
US20130327250 discloses that the aldehyde-containing compound may contain one or more aldehyde functional groups. Exemplary aldehyde-containing compounds include acetaldehyde, propanaldehyde, butyraldehyde, acrolein, furfural, glyoxal, gluteraldehyde, and polyfurfural among others. Exemplary aldehyde-containing compounds may also include substituted glyoxal compounds having an alkyl group, an aromatic group, an alcohol group, an aldehyde group, a ketone group, a carboxylic acid group, and an alkoxy group, among other groups ([0019]). 
US20130327250 discloses that the reducing sugar may be any sugar having an aldehyde group, or a ketone group that is capable of isomerizing to produce an aldehyde group. Exemplary reducing sugars include monosaccharaides such as glucoses (e.g., dextrose), fructose, glyceraldehyde, and galactose. They also include polysaccharaides such as lactose, maltose, xylose, and amylose, among others. The binder compositions may include a single reducing sugar or a combination of two or more reducing sugars as the reducing sugars in the composition. The molar ratio of the (1) crosslinking reaction product of the urea compound and the aldehyde-containing compound to (2) the reducing sugar generally ranges from 1:2 to 1:50. US20130327250 discloses that that exemplary ratios of crosslinking agent to reducing sugar include a range from 1:4 to 1:10 ([0022-0023]).
But it is silent about the cured binder formed from the claimed binder composition free of urea.
US4537634 discloses a binder composition comprising the reaction product of glyoxal with a polyol. Suitable polyols include, but are not limited to, .alpha.-D-methylglucoside, sorbitol, and dextrose, and mixtures thereof. The glyoxal solution is acidic (pH of about 2-3) and provides sufficient catalytic action that no other catalyst is required. This does not preclude addition of an acid catalyst to effect reaction, if desired. In general, aqueous glyoxal is reacted with an equimolar amount or a slight excess of the polyol such as dextrose by heating and then vacuum-stripping to at least 60 percent solids. See col. 2, lines 22-35, lines 53-65. Depending on the polyol molecular weight, the content of the glyoxal can be read on the claimed amount. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use binder formed  from reducing sugar( such as dextrose) and aldehyde containing compound (such as dextrose) to make the binder since US4537634 discloses a binder composition comprising the reaction product of glyoxal with a polyol such as dextrose and the products of binder can be used in other applications where glyoxal is commonly used (col. 2, lines 3 - 6, and col. 5, lines 10-15). 
The  binder  formed  from the glyoxal and dextrose meets  the claim 1 limitation that “ the binder composition of a crosslinking agent that is an organic compound comprising: a first carbon moiety selected from an aldehyde and a ketone; and an a-carbon atom directly bonded to the first carbon moiety, wherein the a-carbon atom has at least one acidic hydrogen atom, and optionally, one or more additional binder components selected from the group consisting of polymerization catalysts, dedusting oils, waxes, biocides, solvents, pigments, inorganic fillers, and colorants; wherein the a-carbon atom forms a nucleophile that reacts with a carbonyl carbon on the carbohydrate during polymerization of the binder composition to form the cured binder, wherein the crosslinking agent lacks a nitrogen-containing group, and wherein the binder composition lacks an inorganic ammonium salt”. 
The  binder  formed  from the glyoxal and dextrose meets  the claim 36 limitation that “a cured binder formed from a binder composition consisting of: one or more reducing sugars, or a polysaccharide capable of generating at least one reducing sugar in situ when the binder composition is cured; 5% to 25% by dry weight of the binder composition of a crosslinking agent comprising an a-carbon atom bonded to a carbonyl carbon and an aldehyde or ketone group, wherein the a-carbon atom has at least one acidic hydrogen atom, and optionally, one or more additional binder components selected from the group consisting of polymerization catalysts, dedusting oils, waxes, biocides, solvents, pigments, inorganic fillers, and colorants; wherein the cured binder includes a bond between a carbon atom of the carbohydrate and the a-carbon atom of the crosslinking agent, wherein the crosslinking agent lacks a nitrogen-containing group, and wherein the cured binder lacks an inorganic ammonium salt”.
The  binder  formed  from the glyoxal and dextrose meets  the claim 40 limitation that “a cured binder formed from a binder composition consisting of: 50% to 99% by dry weight of the binder composition of dextrose; 1% to 50% by dry weight of the binder composition of glyoxal, and optionally, one or more additional binder components selected from the group consisting of polymerization catalysts, dedusting oils, waxes, biocides, solvents, pigments, inorganic fillers, and colorants; wherein cured binder includes a bond between a carbon atom of the reducing sugar and the a-carbon atom of the crosslinking agent, wherein the crosslinking agent lacks a nitrogen-containing group, and wherein the cured binder lacks an inorganic ammonium salt. wherein the a-carbon atom forms a nucleophile that reacts with a carbonyl carbon on the carbohydrate during polymerization of the binder composition to form the cured binder”.
Although the prior art is silent about the melanoidins amount, it is reasonable to expect that the content is at least near nil. There is no inorganic ammonium salt in the binder composition. There is no inorganic ammonium salt in the cured binder composition. There is no organic ammonium salt in the cured binder composition. There is no ammonia in the cured binder composition. There is no nitrogen containing compound in the cured binder composition. 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The glyoxal (crosslinking agent) molecular  weight  is  58g/mole and  the  dextrose ( reducing  sugar) molecular  weight  is 180g/mole.
The exemplary ratios of crosslinking agent to reducing sugar include a range from 1:4 to 1:10 (US20130327250; [0022-0023]).
When the mole ratio is 1:4, the percentage of crosslinking agent in the binder is 1x 58/(1x58+4x180) =7.46%. Thus, the combination of the prior art teaches at least the  overlapping range. 
Regarding claim 2, US20130327250 discloses that binder compositions may be used in methods of binding fibers to make the fiber-containing composites. The fiber-containing composites may include fibers of one or more types, such as glass fibers, carbon fibers, and organic polymer fibers, among other types of fibers.
Regarding claims 4-6, US4537634 discloses a binder composition comprising the reaction product of glyoxal with a polyol. Suitable polyols include, but are not limited to, .alpha.-D-methylglucoside, sorbitol, and dextrose, and mixtures thereof. The glyoxal solution is acidic (pH of about 2-3) and provides sufficient catalytic action that no other catalyst is required. This does not preclude addition of an acid catalyst to effect reaction, if desired. In general, aqueous glyoxal is reacted with an equimolar amount or a slight excess of the polyol by heating and then vacuum-stripping to at least 60 percent solids. See col. 2, lines 22-35, lines 53-65.US20130327250 discloses that the aldehyde-containing compound may contain one or more aldehyde functional groups. Exemplary aldehyde-containing compounds include acetaldehyde, propanaldehyde, butyraldehyde, acrolein, furfural, glyoxal, gluteraldehyde, and polyfurfural among others. Exemplary aldehyde-containing compounds may also include substituted glyoxal compounds having an alkyl group, an aromatic group, an alcohol group, an aldehyde group, a ketone group, a carboxylic acid group, and an alkoxy group, among other groups ([0019]).
Regarding claims 37-39, US4537634 discloses a binder composition comprising the reaction product of glyoxal with a polyol. There is no inorganic ammonium salt in the binder composition. There is no organic ammonium salt in the cured binder composition. There is no ammonia in the cured binder composition. There is no nitrogen containing compound in the cured binder composition. 
Regarding claims 10-11,13 and 45 - 46, US20130327250 disclose that the catalyst (or combination of catalysts) in the binder composition may have a range from about 1 wt. % to about 20 wt. % of the composition. The catalyst includes sulfuric acid, phosphoric acid, hydrochloric acid, nitric acid, sulfonic acid compounds ([0026-0027]). The pH of the binder compositions may vary depending upon the types and relative concentrations of the components used. Typically the pH of the binder compositions are slightly acidic to alkaline with a pH range of about 6 to 8 (e.g., 6.5 to 7.5) ([0028]).
Regarding claims 14-15, US20130327250 discloses that the cured binder may be present as a secure coating on the fiber mat at a concentration of approximately 0.5 to 50 percent by weight of the composition ([0029]. Therefore, the fiber content is about 50-95%.
Regarding claim 17, Although US20130327250 is silent about the melanoidins amount, it is reasonable to expect that the content is at least near nil.
Regarding claim 18, US20130327250 discloses that the step of applying the binder composition to the fibers may be done by a variety of techniques including spraying, spin-curtain coating, curtain coating, and dipping-roll coating. The composition can be applied to freshly-formed fibers, or to fibers that have been cooled and processed (e.g., cut, coated, sized, etc.). The binder may be provided to the applicator as a premixed composition or may be supplied to the applicator in separate solutions for the crosslinking agent and the reducing sugar component. In some instances where the binder composition includes a solvent, a portion or all of the solvent may be removed from the composition before or after its application on the fibers. The step of curing the binder composition may include exposing the composition applied to the fibers to an environment conducive to curing. For example, the curable amalgam of fibers and binder composition may be heated to a binder curing temperature. Exemplary binder curing temperatures may include a temperature range from 100.degree. C. to 250.degree. C. The curing amalgam may be heated to the curing temperature for a period of 1 minute to 100 minutes (e.g., 20 minutes) ([0036-0037]).
Regarding claim 19, US20130327250 discloses that the fiber-containing composites may take a variety of forms, for example construction materials including piping insulation, duct boards (e.g., air duct boards), and building insulation, reinforcement scrim, and roofing membranes, among other construction materials. Additional examples may include loose-fill blown insulation, duct liner, duct wrap, flexible duct media, pipe insulation, tank insulation, rigid plenum liner, textile duct liner insulation, equipment liner, oven insulation, elevated temperature board, elevated temperature wrap, elevated temperature panel, insulation batts and rolls, heavy density batt insulation, light density batt insulation, exterior foundation insulation board, and marine hull insulation, among other materials. The composites can also find use in printed circuit boards, battery separators, and filter stock, among other applications ([0030] and [0038]).
Regarding claims 47- 48, US4567634 discloses that aqueous glyoxal is reacted with an equimolar amount or a slight excess of the polyol by heating and then vacuum-stripping to at least 60 percent solids (col. 2, lines 22-35, lines 53-65). Depending on the polyol (such as dextrose) molecular weight, the content of the glyoxal can be read on the claimed amount. US20130327250 discloses that that exemplary ratios of crosslinking agent to reducing sugar include a range from 1:4 to 1:10 ([0022-0023]). Glyoxal content is read on the claimed range 58/(58+180x4). The claims are drawn to a composite not the precursor used to make the composite. Such limitation is only directed to a precursor used to make the composite but does not limit the instantly claimed composite.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
The applicant  argues  that 5 wt.% to 25 wt.% by dry weight of the binder composition of a crosslinking agent. Applicant respectfully submits that this is not taught by the references of record. The Office Action relies on Shooshtari as disclosing a ratio of crosslinking agent to reducing sugar of 1:4 to 1:10. Office Action at 6. However, this does not teach the limitation of a crosslinking agent of 5 wt.% to 25 wt.% by dry weight of the binder composition, considering the other components of the binder composition. 
The Examiner respectfully submits  that the  combination  of  the  prior  art  discloses that the  crosslinking  agent  is  glyoxal  and  the  reducing  sugar  for  example  is  Glyoxal. The glyoxal (crosslinking agent) molecular weight is 58g/mole and  the dextrose (reducing  sugar) molecular weight  is 180g/mole.
The exemplary ratios of crosslinking agent to reducing sugar include a range from 1:4 to 1:10 (US20130327250; [0022-0023]).
When the mole ratio is 1:4, the percentage of crosslinking agent in the binder is 1x 58/(1x58+4x180) = 7.46%. Thus, the combination of the prior art teaches at least the overlapping range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731